DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-47 are objected to because of the following informalities:  
Regarding claims 1-18, claim 1 is a single run on paragraph without line break indentations, however this is required, see MPEP 608.01(i), and 37 CFR 1.75 (i) “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”.
Regarding claims 19-37, claim 19 is a single run on paragraph without line break indentations, however this is required, see MPEP 608.01(i), and 37 CFR 1.75 (i) “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”.
Regarding claims 38-47, claim 38 is a single run on paragraph without line break indentations, however this is required, see MPEP 608.01(i), and 37 CFR 1.75 (i) “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”.
Regarding claims 31-33, each claim recites an introduction that is not separated by a comma after the recited claim number, as in the other pending claims. These should be amended to include comma as necessary.
Regarding claim 34, this claim ends in “, .” and the ‘comma’ appears to be extra and should be deleted.
Regarding claim 40, the recitation “in which a plurality of the impurity metal separate from” appears to be a typo of “in which a plurality of the impurity metals separate from”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18, in claim 1, the recitation “a first evaporator is both below a second evaporator and connected to the second evaporator with a first liquid flow tube, and where the first evaporator is above a third evaporator” is confusing because earlier claim 1 requires “two or more evaporators”, however this limitations requires 3 evaporators. Applicant can consider reciting a first evaporator is both below a second evaporator, if present, and connected to the second evaporator with a first liquid flow tube, and where the first evaporator is above a third evaporator, if present,” or reciting “three or more evaporators”.
Regarding claim 14, “the liquid metal and metal vapor flow path” lacks clear antecedent basis and should be separated, i.e. “a liquid metal flow path and a metal vapor flow path”.
Regarding claims 19-37, in claim 19, the claim recites twice, “preferentially”, however in context or the claim, the limitations after “preferentially” must occur in order to the claimed conditions to be met of “distilling a metal”, therefore the use of these claim language is confusing. Applicant should considering deleting this to overcome this rejection.
Regarding claim 20, the limitation “the lowest distillate temperature is at least 400°C”, is confusing because ‘the lowest distillate” lacks antecedent basis. Furthermore it is unclear what is meant by “temperature” – does applicant intend to recite this is the boiling point of the condensed distillate? Or the temperature of the material recovered from the condenser? Clarification is required.
Allowable Subject Matter
Claims 1-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 38-47 are objected to but would be allowable if rewritten or amended to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, individually or in combination, does not teach or fairly suggest an apparatus for distilling a liquid metal, the apparatus comprising a plurality of two or more evaporators, for containing a liquid metal and a metal vapor in each of the evaporators, and a plurality of two or more condensers, for containing a distillate metal liquid and metal vapor in each of the condensers, arranged in succession vertically, comprising a lowest evaporator and an uppermost evaporator; and at least one liquid flow tube connecting each evaporator to the evaporator that is next below it, where the evaporators are referred to as an upper evaporator and a lower evaporator with regard to each liquid flow tube: and where each such liquid flow tube has an upper opening in the upper evaporator with regard to that liquid flow tube and a lower opening in the lower evaporator with regard to that liquid -/low tube: and where a first evaporator is both below a second evaporator and connected to the second evaporator with a first liquid flow tube. and where the first evaporator is above a third evaporator and connected to the third evaporator with a second liquid flow tube, the lower opening of that first liquid flow tube in the first evaporator is below the upper opening of the second liquid flow tube in the first evaporator: and wherein at least one vapor flow tube connects each condenser to one of the plurality of evaporators below that condenser, and with each condenser in thermal communication with one of the plurality of evaporators above the evaporator in vapor flow connection to that condenser: and wherein a heater is configured to provide heat to the lowest evaporator of the plurality of evaporators.
Regarding claim 19, the prior art of record, individually or in combination, does not teach or fairly suggest a method of distilling a metal using a plurality of vessels, in which a metal alloy is introduced into a top alloy-containing vessel, then caused to flow down a first liquid flow tube into an uppermost evaporator of at least two evaporators, with at least an uppermost evaporator and at least a lowest evaporator, then caused to flow down a second liquid flow tube into a second evaporator, and wherein from the uppermost evaporator one or more metals preferentially evaporates into a metal vapor and flows into a first condenser where the metal vapor condenses and is stored as a liquid metal distillate having a temperature, and wherein from the second evaporator one or more metals preferentially evaporates into a metal vapor and flows into a second condenser where the metal vapor condenses and is stored as a liquid metal distillate having a temperature, and where as each metal vapor condenses in a condenser, the metal vapor transfers heat into the evaporator adjacent to the condenser, with heat primarily being transferred to the uppermost of the evaporators and cascading upward from each condenser to evaporator to provide heal for vaporization for all of the evaporators.
Regarding claim 38, the prior art of record, individually or in combination, does not teach or fairly suggest a process for producing a first metal by electrolysis of an oxide of the first metal in an electrolysis cell comprising a liquid mixture of halide salts and oxides, by applying a direct current potential between at least one anode and at least one cathode, and adding the oxide of the first metal to the liquid mixture of halide salts, with a dense liquid including a second metal at least one cathode such that an alloy forms at the cathode comprising the first and second metals at the cathode, then removing the alloy including the first and second metals from the electrolysis cell, and using distillation to remove a portion of the first metal from the alloy including the first and second metals, where the distillation evaporates a portion of the first metal and uses a heat released in condensation of the first metal to provide at least 30% of the heat required for evaporation of the first metal.
Osdor (US 3,627,646) teaches an apparatus (Col. 2, Ln. 73, flash-type evaporation system), the apparatus comprising a plurality of two or more evaporators (Fig. 1A, evaporation column including evaporation chambers E 1-E13), and a plurality of two or more condensers (Fig. 1A, condensing column including condenser chambers C1-C 16), arranged in succession vertically, comprising a lowest evaporator and an uppermost evaporator (Fig. 1A, evaporation chambers in vertical succession, including lowest evaporation chamber El and uppermost evaporation chamber E13); and at least one liquid flow tube connecting each evaporator to the evaporator that is next below it, where the evaporators are referred to as an upper evaporator and a lower evaporator with regard to each liquid flow tube (Col. 4, Lns. 68-72, A U-tube interconnection 32 extends from the bottom of each 60 evaporator chamber to the next evaporator chamber just below the demister element 28 of said next evaporator chamber); and where each such liquid flow tube has an upper opening in the upper evaporator with regard to that liquid flow tube and a lower opening in the lower evaporator with regard to that liquid flow tube (Col. 4, Lns. 68-72, A U-tube interconnection 32 extends from the bottom of each 60 evaporator chamber to the next evaporator chamber just below the demister element 28 of said next evaporator chamber; see also Fig. 1A); and where a first evaporator is both below a second evaporator and connected to the second evaporator with a first liquid flow tube (Col. 4, Lns. 68-72, AU-tube interconnection 32 extends from the bottom of each 60 evaporator chamber to the next evaporator chamber just below the demister element 28 of said next evaporator chamber; see also Fig. 1A); and wherein at least one vapor flow tube connects each condenser to one of the plurality of evaporators below that condenser (Col. 7, Lns. 24-26, The various condenser stages C1, C2 ... C34, each receive vapors via the conduits 30 from the corresponding evaporation stages E1, E2 ... E3; see also Fig. 1A). However, Osdor fails to fairly teach or suggest, either alone or in combination with the art, an apparatus for distilling a liquid metal, the apparatus comprising a plurality of two or more evaporators, for containing a liquid metal and a metal vapor in each of the evaporators, and a plurality of two or more condensers, for containing a distillate metal liquid and metal vapor in each of the condensers, arranged in succession vertically, comprising a lowest evaporator and an uppermost evaporator; and at least one liquid flow tube connecting each evaporator to the evaporator that is next below it, where the evaporators are referred to as an upper evaporator and a lower evaporator with regard to each liquid flow tube; and where each such liquid flow tube has an upper opening in the upper evaporator with regard to that liquid flow tube and a lower opening in the lower evaporator with regard to that liquid flow tube; and where a first evaporator is both below a second evaporator and connected to the second evaporator with a first liquid flow tube, and where the first evaporator is above a third evaporator and connected to the third evaporator with a second liquid flow tube, the lower opening of that first liquid flow tube in the first evaporator is below the upper opening of the second liquid flow tube in the first evaporator; and wherein at least one vapor flow tube connects each condenser to one of the plurality of evaporators below that condenser, and with each condenser in thermal communication with one of the plurality of evaporators above the evaporator in vapor flow connection to that condenser; and wherein a heater is configured to provide heat to the lowest evaporator of the plurality of evaporators; a method of distilling a metal using a plurality of vessels, in which a metal alloy is introduced into a top alloy-containing vessel, then caused to flow down a first liquid flow tube into an uppermost evaporator of at least two evaporators, with at least an uppermost evaporator and at least a lowest evaporator, then caused to flow down a second liquid flow tube into a second evaporator, and wherein from the uppermost evaporator one or more metals preferentially evaporates into a metal vapor and flows into a first condenser where the metal vapor condenses and is stored as a liquid metal distillate having a temperature, and wherein from the second evaporator one or more metals preferentially evaporates into a metal vapor and flows into a second condenser where the metal vapor condenses and is stored as a liquid metal distillate having a temperature, and where as each metal vapor condenses in a condenser, the metal vapor transfers heat into the evaporator adjacent to the condenser, with heat primarily being transferred to the uppermost of the evaporators and cascading upward from each condenser to evaporator to provide heat for vaporization for all of the evaporators; and a process for producing a first metal by electrolysis of an oxide of the first metal in an electrolysis cell comprising a liquid mixture of halide salts and oxides, by applying a direct current potential between at least one anode and at least one cathode, and adding the oxide of the first metal to the liquid mixture of halide salts, with a dense liquid including a second metal at least one cathode such that an alloy forms at the cathode comprising the first and second metals at the cathode, then removing the alloy including the first and second metals from the electrolysis cell, and using distillation to remove a portion of the first metal from the alloy including the first and second metals, where the distillation evaporates a portion of the first metal and uses a heat released in condensation of the first metal to provide at least 30% of the heat required for evaporation of the first metal. 
Munch (US 3,697,387) teaches a method of distilling a mixture using a plurality of vessels (Col. 5, Lns. 38-39, purification of organic substances by means of fractional distillation; Fig. 1, distillation apparatus including plural evaporators and condensers), in which a mixture is introduced into a top vessel, then caused to flow down a first liquid flow tube into an uppermost evaporator of at least two evaporators (Col. 3, Lns. 22-22, initial gravity tube evaporator 6 which is fitted with an infeed pipe 1 for the mixture; Fig. 1, upper 1st gravity evaporator, 2nd gravity evaporator, and lowest 3rd gravity evaporator), with at least an uppermost evaporator and at least a lowest evaporator (Fig. 1, upper 1st gravity evaporator and lowest 3rd gravity evaporator), then caused to flow down a second liquid flow tube into a second evaporator {Col. 3, Lns. 30-47, A purified, de-aired stearic acid pre-heated to 188° C. flows continuously at about 835 kg./hr. through pipe 1...The remaining 696 kg./hr. pass from the sump of the evaporator 6 through pipe 14 at a temperature of approx. 203C. into the second evaporator 7), and wherein the uppermost evaporator evaporates the mixture into a vapor and flows into a first condenser where the mixture vapor condenses (Col. 3, Lns. 55-60, The evaporator is under vacuum and the gravity tubes are heated gently high enough for the highly volatile components to be evaporated together with small amounts of the medium and difficultly volatile components. These vapors are condensed in the condenser 10; Col. 6, Lns. 43-44, vapors liquified in the condenser 10) and is stored as a distillate (Claim 1, obtaining a distillate), and wherein from the second evaporator a mixture preferentially evaporates into a vapor and flows into a second condenser where the vapor condenses and is stored as a liquid distillate, and where as each vapor condenses in a condenser (Col. 4, Lns. 45-51. The remaining 696 kg./hr. pass from the sump of the evaporator 6 through pipe 14 at a temperature of approx. 203°C. into the second evaporator 7, to which are applied approx. 44,000 kcal.lhr. Here approx. 495 kg/hr of 211C. are evaporated and ccndensed in the condenser 11 by the withdrawal of approx. 43,000 kcal/hr The condensate leaves the condenser via 2), and the vapor transfers heat into the evaporator adjacent to the condenser (Col. 3, Lns. 2-10, an initial evaporator is associated with a condenser arranged in series, the sump of which is connected to a second evaporator with its own serially arranged condenser, and that the sump of this second evaporator is connected to the infeed of a third evaporator, the outlet, of which leads to a rectification tower; a pipe connects the condenser of the first evaporator to the rectification tower, and the outlet of the latter opens into a third condenser). However, Munch fails to fairly teach or suggest, either alone or in combination with the art, an apparatus for distilling a liquid metal, the apparatus comprising a plurality of two or more evaporators, for containing a liquid metal and a metal vapor in each of the evaporators, and a plurality of two or more condensers, for containing a distillate metal liquid and metal vapor in each of the condensers, arranged in succession vertically, comprising a lowest evaporator and an uppermost evaporator; and at least one liquid flow tube connecting each evaporator to the evaporator that is next below it, where the evaporators are referred to as an upper evaporator and a lower evaporator with regard to each liquid flow tube; and where each such liquid flow tube has an upper opening in the upper evaporator with regard to that liquid flow tube and a lower opening in the lower evaporator with regard to that liquid flow tube; and where a first evaporator is both below a second evaporator and connected to the second evaporator with a first liquid flow tube, and where the first evaporator is above a third evaporator and connected to the third evaporator with a second liquid flow tube, the lower opening of that first liquid flow tube in the first evaporator is below the upper opening of the second liquid flow tube in the first evaporator; and wherein at least one vapor flow tube connects each condenser to one of the plurality of evaporators below that condenser, and with each condenser in thermal communication with one of the plurality of evaporators above the evaporator in vapor flow connection to that condenser; and wherein a heater is configured to provide heat to the lowest evaporator of the plurality of evaporators; a method of distilling a metal using a plurality of vessels, in which a metal alloy is introduced into a top alloy-containing vessel, then caused to flow down a first liquid flow tube into an uppermost evaporator of at least two evaporators, with at least an uppermost evaporator and at least a lowest evaporator, then caused to flow down a second liquid flow tube into a second evaporator, and wherein from the uppermost evaporator one or more metals preferentially evaporates into a metal vapor and flows into a first condenser where the metal vapor condenses and is stored as a liquid metal distillate having a temperature, and wherein from the second evaporator one or more metals preferentially evaporates into a metal vapor and flows into a second condenser where the metal vapor condenses and is stored as a liquid metal distillate having a temperature, and where as each metal vapor condenses in a condenser, the metal vapor transfers heat into the evaporator adjacent to the condenser, with heat primarily being transferred to the uppermost of the evaporators and cascading upward from each condenser to evaporator to provide heat for vaporization for all of the evaporators; and a process for producing a first metal by electrolysis of an oxide of the first metal in an electrolysis cell comprising a liquid mixture of halide salts and oxides, by applying a direct current potential between al least one anode and at least one cathode, and adding the oxide of the first metal to the liquid mixture of halide salts, with a dense liquid including a second metal at least one cathode such that an alloy forms at the cathode comprising the first and second metals at the cathode, then removing the alloy including the first and second metals from the electrolysis cell, and using distillation to remove a portion of the first metal from the alloy including the first and second metals, where the distillation evaporates a portion of the first metal and uses a heat released in condensation of the first metal to provide at least 30% of the heat required for evaporation of the first metal. 
Pal et al (US 2013/0152734) teaches a process for producing a metal by electrolysis of an oxide of the metal (Para, [0087]. methods and apparatuses for primary production and recycling of metals soluble in molten salts , .. primary production is by oxide electrolysis} in an electrolysis cell comprising a liquid mixture of halide salts and oxides, by applying a direct current potential between at least one anode and at least one cathode (Para. [0127), Operating the electrolysis cell at the desired pressure to reduce target metal oxide in the molten salt, optionally adding additional target metal oxide to the molten salt for reduction while doing so; Para. [0132], The molten salt must exhibit very low vapor pressure and evaporation rate in the process temperature range ... fluoride salts are preferable over chloride salts; Para, [0012], establishing an electrical potential between the cathode and the anode to form target metal at the cathode), and adding the oxide of the first metal to the liquid mixture of halide salts (Para. [0127], adding additional target metal oxide to the molten salt; Para. [0132], The molten salt must exhibit very low vapor pressure and evaporation rate in the process temperature range ... fluoride salts are preferable over chloride salts), and using distillation to remove a portion of the metal, where the distillation evaporates a portion of the metal (Para. [0012]. bubbling a gas through the molten salt and metal ion mixture to form a gas and metal vapor mixture, the gas and metal vapor mixture including target metal vapors comprised at least in part by a portion of the target metal formed at the cathode; and (f) condensing at least a portion of the target metal vapors). However, Pal fails to fairly teach or suggest, either alone or in combination with the art, an apparatus for distilling a liquid metal, the apparatus comprising a plurality of two or more evaporators, for containing a liquid metal and a metal vapor in each of the evaporators, and a plurality of two or more condensers, for containing a distillate metal liquid and metal vapor in each of the condensers, arranged in succession vertically, comprising a lowest evaporator and an uppermost evaporator; and at least one liquid flow tube connecting each evaporator to the evaporator that is next below it. where the evaporators are referred to as an upper evaporator and a lower evaporator with regard to each liquid flow tube; and where each such liquid flow tube has an upper opening in the upper evaporator with regard to that liquid flow tube and a lower opening in the lower evaporator with regard to that liquid flow tube; and where a first evaporator is both below a second evaporator and connected to the second evaporator with a first liquid flow tube, and where the first evaporator is above a third evaporator and connected to the third evaporator with a second liquid flow tube, the lower opening of that first liquid flow tube in the first evaporator is below the upper opening of the second liquid flow tube in the first evaporator; and wherein at least one vapor flow tube connects each condenser to one of the plurality of evaporators below that condenser, and with each condenser in thermal communication with one of the plurality of evaporators above the evaporator in vapor flow connection to that condenser; and wherein a heater is configured to provide heat to the lowest evaporator of the plurality of evaporators; a method of distilling a metal using a plurality of vessels, in which a metal alloy is introduced into a top alloy-containing vessel, then caused lo flow down a first liquid flow tube into an uppermost evaporator of at least two evaporators, with at least an uppermost evaporator and at least a lowest evaporator, then caused to flow down a second liquid flow tube into a second evaporator, and wherein from the uppermost evaporator one or more metals preferentially evaporates into a metal vapor and flows into a first condenser where the metal vapor condenses and is stored as a liquid metal distillate having a temperature, and wherein from the second evaporator one or more metals preferentially evaporates into a metal vapor and flows into a second condenser where the metal vapor condenses and is stored as a liquid metal distillate having a temperature, and where as each metal vapor condenses in a condenser, the metal vapor transfers heat into the evaporator adjacent to the condenser, with heat primarily being transferred to the uppermost of the evaporators and cascading upward from each condenser to evaporator to provide heat for vaporization for all of the evaporators; and a process for producing a first metal by electrolysis of an oxide of the first metal in an electrolysis cell comprising a liquid mixture of halide salts and oxides, by applying a direct current potential between at least one anode and at least one cathode, and adding the oxide of the first metal to the liquid mixture of halide salts, with a dense liquid including a second metal at least one cathode such that an alloy forms at the cathode comprising the first and second metals at the cathode, then removing the alloy including the first and second metals from the electrolysis cell, and using distillation to remove a portion of the first metal from the alloy including the first and second metals, where the distillation evaporates a portion of the first metal and uses a heat released in condensation of the first metal to provide at least 30% of the heat required for evaporation of the first metal.
Laporte et al (US 2004/0234418) teaches a multiple chamber fractionation device, however Laporte does not teach separating metal alloys.
Otaki et al (US 2002/0121158) teaches vacuum refinings of molten metals, however Otaki does not teach the multiple chamber design nor the heat recovery system as claimed.
Othmer (US 3,583,895) teaches a multi chamber seawater evaporation condensation system, however Othmer does not teach this is for metals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772